Sed per Curiam.

The question whether the award was well pleaded or not in the plea in bar, cannot now be made; for the Court consider the doctrine and practice as established, that where there is a defect in pleading which the party does not take advantage of by demurrer, but, elects to traverse the whole or any part of the plea, and an issue is joined and judgment rendered on the issue, the party waiving the demurrer can never assign such defects in error.
Judgment of the County Court affirmed.
Samuel Miller,* for the plaintiff.
Amos Marsh, for defendant.
Note. The Reporter cannot vouch for the correctness of this report, it being partly taken from memory, and in part from some brief minutes in his private docket. He well recollects the question being elaborately and repeatedly argued, but his notes are unfortunately mislaid. He has no doubt, however, that the opinion of the Court is correctly stated.